Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 5, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  158185 & (68)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 158185
                                                                   COA: 335534
                                                                   Wayne CC: 16-005197-FH
  RODNEY DUANE PERSON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 12, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion for
  miscellaneous relief is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 5, 2019
         s0225
                                                                              Clerk